Case 5:20-cv-01077-PSG-SP Document 25 Filed 08/18/20 Pagelof1 Page ID#:110

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

CASE NUMBER:
JAMES RUTHERFORD
Plaintifi(s) 5:20-cv-01077 PSG (SPx)
‘ ADA DISABILITY ACCESS LITIGATION:
ANDY NGUYEN, an individual, et al. Re ooo ton NS
Defendant(s) AND EARLY MEDIATION

 

The Court has considered the recently filed Application for Stay and Early Mediation, and hereby ORDERS:

1, This action is STAYED as to_A2dy Nguyen and Tuyen Nguyen

for a period of ninety (90) days from the date of the filing of this Order, unless otherwise ordered by the
Court.

 

2. This case is referred to:

[.] ADR PROCEDURENO. |: Magistrate Judge assigned to the case for such settlement proceedings
as the judge may conduct or direct.

XX ADR PROCEDURE NO. 2: This case is referred to the ADR Program. Within twenty-one (21)
days, plaintiff shall obtain the consent of a Mediator listed on the Court’s Mediation Panel who will
conduct the mediation, and file form ADR-2, Stipulation Regarding Selection of Mediator. If the
parties have not selected and obtained the consent of a Panel Mediator within twenty-one (21) days,
the ADR Program (213-894-2993) will assign one. Forms and a list of the Panel Mediators are
available on the Court's website, www.cacd.uscourts.gov. Absent extraordinary circumstances,
parties cannot request a continuance within three (3) business days of a scheduled mediation.

The ADR proceeding is to be completed no later than: October 30, 2020

 

3. Within fourteen (14) days of the date of this Order, Plaintiff shall file with the Court and serve on
Defendant(s) a statement (“Plaintiffs Case Statement”) that includes the following:

a. An itemized list of specific conditions on the subject premises that are the basis of the claimed
violations of the ADA; and

b. An itemized list of damages and, for each item, the amount sought.

4, If Defendant claims to have remedied any or all of the violation(s) identified by Plaintiff, or asserts that no
violation exists, that Defendant shall file with the Court and serve on Plaintiff evidence showing the
correction or absence of violation(s) at least ten (10) days before the date set for the early mediation.

5. The parties shall file with the Court a Joint Status Report no later than seven (7) days after the ADR
proceeding is completed advising the Court of the status of the alleged ADA violations and their

mediation efforts. Be
Date, Atigust 18, 2020 Ly VA A A

Upije States District Judge

 

 

cc: ADR Program Director

 

ADR-22 (11/16) ADA DISABILITY ACCESS LITIGATION: ORDER Page 1 of 1
